Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 14, 21, 24 and 31
b.	Pending: 14-31 and 37-44
Claims 1-13 and 32-36 have been cancelled. Claims 14-19, 21, 24-29, 31 have been amended. Claims 14, 16, 21, 24, 26 and 31 have been further amended by Examiner’s amendment. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jinrong Yuan on 1/12/2022.

Please amend claim 14 as below:
Line: 6-7
“the plurality of redundant 
Line: 9-10
“a predetermined number of bytes of the first redundant configuration wordline;”

Please amend claim 16 as below:
Line: 3
“a predetermined number of bytes of the second redundant configuration wordline;”

Please amend claim 21 as below:
Line: 9
“a predetermined number of bytes of the first redundant configuration wordline;”
claim 24 as below:
Line: 9
“a predetermined number of bytes of the first redundant configuration wordline;”

Please amend claim 26 as below:
Line: 3
“a predetermined number of bytes of the second redundant configuration wordline;”

Please amend claim 31 as below:
Line: 8
“a predetermined number of bytes of the first redundant configuration wordline;”

Specification
The new title is reviewed and accepted by Examiner. 

Allowable Subject Matter
Claims 14-31 and 37-44 are allowed.

Independent claims 14, 21, 24 and 31 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“read a first flag in a first bit of a first redundant configuration wordline of the memory, wherein the first redundant configuration wordline is one of the plurality of redundant configuration wordlines; read, when the first flag indicates the first redundant configuration wordline is valid for reading a remainder of the first redundant configuration wordline, a predetermined number of bytes of the first redundant configuration wordline; and configure operations of the memory based on the predetermined number of bytes, when the first flag indicates the first redundant configuration wordline is valid, wherein the operations comprise enabling or disabling an option regarding the remainder of the first redundant configuration wordline” and minor variations thereof.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        1/13/2022